Citation Nr: 9922080	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-38 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for skin disorders, to 
include skin cancer and residuals of exposure to Agent 
Orange.  

3.  Entitlement to service connection for a vision disorder, 
other than diabetic retinopathy.  

4.  Entitlement to service connection for diabetic 
retinopathy.  

5.  Entitlement to an evaluation greater than 10 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1975.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) regional office in Nashville, Tennessee (RO).

The issues of entitlement to service connection for diabetes 
mellitus and diabetic retinopathy, as well as the issue of 
entitlement to an increased rating for PTSD are addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  There is no medical evidence of record that the veteran 
currently has skin cancer or other skin disorders.

2.  An eye or vision disorder, for VA compensation purposes, 
other than diabetic retinopathy, is not shown.


CONCLUSIONS OF LAW

1.  A claim for service connection for skin disorders, to 
include skin cancer and residuals of exposure to Agent 
Orange, is not well grounded.  38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999).

2.  A claim for service connection for a vision disorder, 
other than diabetic retinopathy, is not well grounded.  
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for skin disorders, to 
include skin cancer, and residuals of exposure to Agent 
Orange.

The veteran contends that he manifests skin cancer that is 
related to his active service, and is specifically due to 
Agent Orange.  After a review of the record, the Board finds 
that his claim is not well grounded, and must be denied.  

As a preliminary matter, the Board notes that although 
certain skin disorders that are not shown in service, but are 
the product of Agent Orange exposure, are granted a statutory 
presumption under the provisions of 38 C.F.R. § 3.309(e) 
(1998), the Court has held that VA is obligated to consider 
all applicable statutes and regulations whereby service 
connection may be granted.  Combee v. Brown, 7 Vet. App. 193 
(1994).  The Board will accordingly do so in this case.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran's service medical records are devoid of any 
treatment for, or reference to, skin cancer.  They show only 
that he had warts removed, and was treated for a rash on his 
feet.  

The evidence subsequent to service shows that the veteran had 
a skin lesion biopsied, in a VA hospital summary dated 1995.  

A dermatology note dated June 1996 shows that the veteran had 
lesions excised from his back.  A September 1996 note shows 
that the veteran had "SCC [squamous cell carcinoma] 
completely excised X 2".  A pathology report dated June 1996 
reports on two specimens, one labeled "Skin lower back", 
and the other labeled "Skin, upper back".  The microscopic 
examination / diagnosis was "skin, lower back, excision:  
Squamous cell carcinoma in-situ, completely excised", and 
"Skin, upper back, excision:  Actinic keratosis.  No 
residual squamous cell carcinoma identified."  

The evidence also shows that he was assessed with a "remote 
history of skin cancer" in a discharge summary dated May 
1997. 

It is noted that the veteran has alleged that he has a skin 
disorder that is the product of exposure to Agent Orange 
during his tour of duty in Vietnam.  Applicable statutory and 
regulatory provisions stipulate that certain disorders, 
resulting from Agent Orange exposure may be deemed to have 
been manifested during service when such disorders are 
manifested to a compensable degree within one year after 
separation from service; see 38 U.S.C. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).  In the instant case, however, the medical evidence 
does not demonstrate that the veteran currently manifests a 
disorder; therefore, the presumptions contained therein are 
not available in this circumstance.  

That is, although the veteran's recent hospitalization 
reports show that he had a previous history of skin cancer, 
they do not demonstrate that he currently manifests any such 
disorder.  Although the veteran has submitted such a claim, 
the Board must point out that such findings must be shown by 
medical evidence, and that the veteran has not established 
that he has the medical expertise required to make such 
findings.  Thus, in the absence of clinical evidence showing 
that a current skin disorder is manifested, his claim must be 
denied.


II.  Entitlement to service connection for a vision disorder, 
other than diabetic retinopathy.

As a preliminary matter, the Board notes that because the 
issue of whether the veteran's diabetic retinopathy is 
service-connected is inextricably intertwined with the issue 
of whether his diabetes mellitus is related to his active 
service, that issue is addressed in the remand portion of the 
opinion.  

Again, in making a claim for service connection, the veteran 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  
A well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran contends that he has a vision disorder that is 
related to his active service.  We find that his claim for a 
vision disorder, other than diabetic retinopathy, is not well 
grounded and must be denied.  

The veteran's service medical records shows that he was 
diagnosed with a "compound myopic Astigmatism", and that he 
could perform "normal duty with glasses" in a record dated 
May 1964.  A record dated April 1967 shows that the veteran 
was again assessed with myopia, and it was noted that his 
profile was "E-1".  A record dated October 1967 shows that 
the veteran lost his glasses, and was assessed with "no 
apparent ocular pathology", and given a diagnosis of 
"myopic astigmatism."  Additionally, the veteran was put on 
a "temporary profile from field duty until glasses arrive."  

The evidence subsequent to service includes a VA Eye Clinic 
record dated December 1995, which shows that the veteran had 
been followed in the eye clinic since 1994, and that he had 
"background and proliferative diabetic retinopathy in both 
eyes.  He has received extensive laser treatment on both eyes 
for his retinopathy.  His eyes are currently stable with 
corrected acuity of 20/25 OD [right eye], and 20/20 OS [left 
eye].  Due to the extent of his retinopathy, I believe that 
he has had diabetes for quite some time, probably more than 
10 years."  The record also shows that the veteran was 
diagnosed with diabetic retinopathy in a hospital summary 
dated November 1996.  

Although the record shows that the veteran was diagnosed with 
myopia,  and with astigmatism during his active service, the 
Board must point out that myopia and astigmatism are not 
disabilities for purposes of VA law and regulation.  Thus, as 
the record does not reflect that there is a current disorder, 
other than the diabetic retinopathy that is addressed in the 
remand section of the opinion, that is contemplated by the 
Schedule of Rating Disabilities, the Board determines that 
service connection for a vision disorder, other than for 
diabetic retinopathy, is denied.  See 38 C.F.R. § 3.303(c) 
(1998).


ORDER

Entitlement to service connection for skin disorders, to 
include skin cancer and residuals of exposure to Agent 
Orange, is denied.  Entitlement to service connection for a 
vision disorder, other than diabetic retinopathy, is denied.  


REMAND

The Board notes that the veteran's representative has 
requested a remand so that a more current VA compensation and 
pension examination can be performed with respect to the 
issue of an increased evaluation for PTSD.  The Board 
concludes that the report of a contemporaneous PTSD 
examination is needed in determining whether an increased 
compensation for PTSD is warranted.  See Green v. Derwinski, 
1 Vet.App. 121 (1991).

Also, in VA records dated June 1994, the veteran has 
referenced evidence that would note that he was a 'borderline 
diabetic' and had "impaired glucose tolerance", apparently 
by glucose tolerance testing, in 1975.  Specifically, in a 
letter received by VA in June 1994, he stated that he was 
diagnosed as a "border line Diabetic" on his "ETS physical 
in Nov[ember] 1975.  

Additionally, the Board notes that on VA Form 10-7131, 
apparently from the VAMC in Murfreesborro, Tennessee dated 
October 24, 1985, there appears a reference to "Diabetes 
Mellitus" in the remark section of that record, and a 
reference to a number "17.47C1" in the admitting diagnosis 
section of that form.  The referenced records from 1985 do 
not appear to have been made part of the claims folder and 
thus, additional development of this evidence is necessary.  

Accordingly, this case is REMANDED for the following:

1.  The RO should also request that the 
veteran provide the names and addresses 
of all treatment he has received for his 
diabetes disorder, and then attempt to 
obtain those records, obtaining duly 
authorized releases, where necessary.  If 
these attempts are unsuccessful, the RO 
shall document the unsuccessful attempts 
and associate the documentation with the 
veteran's claims folder.

2.  The RO should specifically locate all 
existing evidence on microfiche, computer 
or paper records from:  (1) the veteran's 
"ETS physical" that was conducted by a 
SP5 Casey Marriott in approximately late 
1975 or early 1976; (2) any records 
associated with the veteran's employment 
with the Department of the Army in 
Dublin, GA, subsequent to service; (3) 
records for the period from entry into 
service until November 1976 from a "Fort 
Devens MA" Hospital referenced in the 
veteran's records, and (4) all records 
from the VAMC in Murfreesborro, Tennessee 
and the VA Mountain Home for the period 
from 1974 to 1994.   

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his PTSD.   The examiner 
should review the veteran's claims 
folder, as well as the criteria for 
rating mental disorders.  The findings of 
the examiner must address the presence or 
absence of symptoms set forth in the 
criteria contained in the rating 
schedule.  The examiner should comment on 
the extent of impairment due to PTSD and 
related symptoms alone.  All clinical 
findings should be reported in detail.  
The examiner must assign a Global 
Assessment of Functioning Score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed., 
(DSM-IV)), and explain what the assigned 
score represents.  A complete rationale 
for any opinion expressed must be 
provided..  The examiner should support 
his or her opinion by discussing medical 
principles, as applied to specific 
medical evidence in the veteran's case.  
The claims folder should be made 
available to the psychiatrist and 
reviewed prior to the examination.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

5.  The RO should then readjudicate these 
issues on appeal and determine whether 
they can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and provided with a reasonable period of 
time within which to respond thereto.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has stated that compliance by the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  No action is required 
by the veteran until he receives further notice; however, he 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  No action is required by the veteran 
until he receives further notice; however, he may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 
  That optical condition in which only rays from a finite distance from the eye focus on the retina.  SYN 
nearsightedness, short sight, shortsightedness.  STEDMAN'S MEDICAL DICTIONARY, 26th Edition, Williams & 
Wilkins, Baltimore.  

